DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 04/29/2020.
	 
Claims 1, 2, 10, 11, 19, and 20 are amended; and claims 3-9 and 12-18 are unchanged; therefore, claims 1-20 are pending in the application, of which, claims 1, 10, and 19 are presented in independent form.

In light of Applicant’s amendment, the objection to the title of the invention is withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2022 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive.
The applicant argues that Mitkar does not teach the limitations “a backup data path” and “the backup data path corresponding to a location of the source data on the backup target machine” due to Mitkar not teaching specific storage address of the source data in the backup target machine (pg. 9 of Response), the examiner respectfully disagrees. Examiner notes that the applicant’s claim language does not claim that the backup data path specifies specific storage address of the source data in the backup target machine, rather the claim language only generically requires that the backup data path corresponding to a location of the source data on the backup target machine. Mitkar, [0195]-[0197], discloses an information management policy can include a destination to which the data will be stored and datapath information specifying how the data will be communicated to the destination. The storage policy can define where data is stored by specifying a target [i.e. location of the source data on the backup target machine] and/or destination storage device and datapath information that specifies how to convey data associated with the storage policy between the source and destination. Therefore, under broadest reasonable interpretation, Mitkar does teach the limitations “a backup data path” and “the backup data path corresponding to a location of the source data on the backup target machine”.

The applicant argues that Mitkar does not teach the limitations “a backup matching rule” and “the backup matching rule configured to screen the source data to generate the data to be backed up” due to Mitkar not teaching the matching rule using regular expressions for string matching to screen the source data to generate backup data (pgs. 9-10 of Response), the examiner respectfully disagrees. Examiner notes that the applicant’s claim language does not claim that the backup matching rule configured to screen the source data to generate the data to be backed up needs comprises regular expressions for string matching, rather the claim language only generically requires that the backup matching rule screens the source data to generate the backup data. Mitkar, [0195], discloses an information management policy can include what data will be associated with the storage policy [i.e. rules to screen/select data form the source data to generate backup data]. Therefore, under broadest reasonable interpretation, Mitkar does teach the limitations  “a backup matching rule” and “the backup matching rule configured to screen the source data to generate the data to be backed up”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 10-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitkar et al. (U.S. Pub. No. 2018/0285199, previously cited), hereinafter Mitkar.

Regarding independent claim 1, Mitkar teaches a method, comprising: receiving a backup protocol of a user, (Mitkar, [0105], discloses administrators and others may configure information management operations by utilizing information management policies.) the backup protocol comprising information of a backup target machine, information of a backup medium, a backup data path and a backup matching rule, the backup target machine being a machine where source data of data to be backed up is located, the backup medium being a dynamically expandable storage system, the backup data path corresponding to a location of the source data on the backup target machine, and the backup matching rule configured to screen the source data to generate the data to be backed up; (Mitkar, [0134], discloses a distributed storage environment [i.e. dynamically expandable storage system.] Mitkar, [0195]-[0197], [0199], and [0202], discloses an information management policy can include what data will be associated with the storage policy [i.e. rules to screen/select data form the source data to generate backup data], a destination to which the data will be stored, datapath information specifying how the data will be communicated to the destination, the type of backup operation to be performed, scheduling information which specifies when and how often to perform operations, retention information, etc. The storage policy can define where data is stored by specifying a target and/or destination storage device and datapath information that specifies how to convey data associated with the storage policy between the source and destination.)
generating a backup task based on the backup protocol; and sending the backup task to a backup client provided on the backup target machine so as to cause the backup client to execute the backup task. (Mitkar, [0231], discloses storage manager initiates a backup job according to an information management policy. The storage manager sends instructions to client computing device to begin the backup job.)
 
Regarding claim 2, Mitkar teaches the method of claim 1, wherein the backup protocol further comprises a backup cycle, and wherein the backup cycle corresponds to a frequency at which the backup task is executed. (Mitkar, [0195] [0199], and [0202], discloses an information management policy can include scheduling information which specifies when and how often to perform operations.)
Claims 11 and 20 recite substantially the same limitations as claim 2, and are rejected for substantially the same reasons.
 
Regarding claim 3, Mitkar teaches the method of claim 2, wherein generating the backup task based on the backup protocol comprises: screening source data at the backup data path of the backup target machine to generate the data to be backed up according to the backup matching rule in the backup protocol, wherein the backup task comprises the data to be backed up and the backup medium. (Mitkar, [0195]-[0197], discloses an information management policy can include what data will be associated with the storage policy, a destination to which the data will be stored, datapath information specifying how the data will be communicated to the destination, the type of backup operation to be performed, retention information, etc. The storage policy can define where data is stored by specifying a target or destination storage device and datapath information that specifies how to convey data associated with the storage policy between the source and destination. Mitkar, [0231]-[0234], discloses storage manager initiates a backup job according to an information management policy.)
Claim 12 recites substantially the same limitations as claim 3, and is rejected for substantially the same reasons.
 
Regarding claim 4, Mitkar teaches the method of claim 2, wherein generating the backup task based on the backup protocol comprises: generating a backup task in each backup cycle according to the backup cycle in the backup protocol. (Mitkar, [0199], discloses an information management policy includes scheduling information which specifies when and how often to perform operations. Mitkar, [0231], discloses at the scheduled time the storage manager initiates a backup job according to an information management policy. The storage manager sends instructions to client computing device to begin the backup job.)
Claim 13 recites substantially the same limitations as claim 4, and is rejected for substantially the same reasons.
 
Regarding claim 5, Mitkar teaches the method of claim 3, wherein, in each backup task, backup of the data to be backed up from a location at the backup data path of the backup target machine to the dynamically expandable storage system indicated by the information of the backup medium is initiated. (Mitkar, [0195]-[0197], discloses an information management policy can include what data will be associated with the storage policy, a destination to which the data will be stored, datapath information specifying how the data will be communicated to the destination, the type of backup operation to be performed, retention information, etc. The storage policy can define where data is stored by specifying a target or destination storage device and datapath information that specifies how to convey data associated with the storage policy between the source and destination. Mitkar, [0231]-[0234], discloses storage manager initiates a backup job according to an information management policy.)
Claim 14 recites substantially the same limitations as claim 5, and is rejected for substantially the same reasons.
 
Regarding claim 7, Mitkar teaches the method of claim 1, wherein, the dynamically expandable storage system is a distributed storage system. (Mitkar, [0134], discloses a distributed storage environment.)
Claim 16 recites substantially the same limitations as claim 7, and is rejected for substantially the same reasons.
 
Regarding claim 8, Mitkar teaches the method of claim 1, further comprising: receiving a backup status of the backup task periodically, wherein the backup status is transmitted back by the backup client. (Mitkar, [0107]-[0108], discloses storage manager includes a jobs agent which monitors the status of some or all information management operations previously performed, currently being performed, or scheduled to be performed by system. Mitkar, [0110]-[0111], discloses a graphical user interface (GUI) through which users and system processes can retrieve information about the status of information management operations to generate user interface data usable for generating a variety of reports, e.g. backup status reports. Mitkar, [0188], discloses storage manager may track status by receiving periodic status updates regarding jobs, system components, system resources, and other items.)
Claim 17 recites substantially the same limitations as claim 8, and is rejected for substantially the same reasons.
 
Regarding independent claim 10, Mitkar teaches an electronic device, comprising: a processor; and a memory storing a program, the program comprising instructions that, when executed by the processor, cause the processor to: (Mitkar, [0058], discloses a system includes computing devices. Any given computing device comprises one or more processors, as well as corresponding non-transitory computer memory for storing computer programs which are to be executed by the one or more processors.)
receive a backup protocol of a user, (Mitkar, [0105], discloses administrators and others may configure information management operations by utilizing information management policies.) the backup protocol comprising information of a backup target machine, information of a backup medium, a backup data path and a backup matching rule, the backup target machine being a machine where source data of data to be backed up is located, the backup medium being a dynamically expandable storage system, the backup data path corresponding to a location of the source data on the backup target machine, and the backup matching rule configured to screen the source data to generate the data to be backed up; (Mitkar, [0134], discloses a distributed storage environment [i.e. dynamically expandable storage system.] Mitkar, [0195]-[0197], [0199], and [0202], discloses an information management policy can include what data will be associated with the storage policy [i.e. rules to screen/select data form the source data to generate backup data], a destination to which the data will be stored, datapath information specifying how the data will be communicated to the destination, the type of backup operation to be performed, scheduling information which specifies when and how often to perform operations, retention information, etc. The storage policy can define where data is stored by specifying a target and/or destination storage device and datapath information that specifies how to convey data associated with the storage policy between the source and destination.)
generate a backup task based on the backup protocol; and send the backup task to a backup client provided on the backup target machine so as to cause the backup client to execute the backup task. (Mitkar, [0231], discloses storage manager initiates a backup job according to an information management policy. The storage manager sends instructions to client computing device to begin the backup job.)
 
Regarding independent claim 19, Mitkar teaches a non-transitory computer-readable storage medium storing computer program instructions that, when executed by a processor, cause the processor to: (Mitkar, [0058], discloses a system includes computing devices. Any given computing device comprises one or more processors, as well as corresponding non-transitory computer memory for storing computer programs which are to be executed by the one or more processors.)
receive a backup protocol of a user, (Mitkar, [0105], discloses administrators and others may configure information management operations by utilizing information management policies.) the backup protocol comprising information of a backup target machine, information of a backup medium, a backup data path and a backup matching rule, the backup target machine being a machine where source data of data to be backed up is located, the backup medium being a dynamically expandable storage system, the backup data path corresponding to a location of the source data on the backup target machine, and the backup matching rule configured to screen the source data to generate the data to be backed up; (Mitkar, [0134], discloses a distributed storage environment [i.e. dynamically expandable storage system.] Mitkar, [0195]-[0197], [0199], and [0202], discloses an information management policy can include what data will be associated with the storage policy [i.e. rules to screen/select data form the source data to generate backup data], a destination to which the data will be stored, datapath information specifying how the data will be communicated to the destination, the type of backup operation to be performed, scheduling information which specifies when and how often to perform operations, retention information, etc. The storage policy can define where data is stored by specifying a target and/or destination storage device and datapath information that specifies how to convey data associated with the storage policy between the source and destination.)
generate a backup task based on the backup protocol; and send the backup task to a backup client provided on the backup target machine so as to cause the backup client to execute the backup task. (Mitkar, [0231], discloses storage manager initiates a backup job according to an information management policy. The storage manager sends instructions to client computing device to begin the backup job.)
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitkar, in view of SPURLOCK et al. (U.S. Pub. No. 2015/0236916, previously cited), hereinafter Spurlock.
 
Regarding claim 6, Mitkar teaches all the limitations as set forth in the rejection of claim 8 above. However, Mitkar does not explicitly teach the method of claim 1, wherein, the backup protocol is of the user through a webpage.
On the other hand, Spurlock teaches wherein, the backup protocol is of the user through a webpage. (Spurlock, [0038], discloses backup system renders a graphical user interface (GUI) that presents a plurality of views of a backup environment rendered as a webpage for client devices to view remotely over a communication network.)
Mitkar [0110] discloses a graphical user interface (GUI) through which users and system processes can retrieve information about the status of information management operations or issue instructions to storage manager. The GUI of Spurlock can be the GUI of Mitkar. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the backup management system of Mitkar to incorporate the teachings of backup management website GUI of Spurlock because both address the same field of backup management systems and by incorporating Spurlock into the Mitkar provides the backup management system with web based GUI.
One of ordinary skill in the art would be motivated to do so as to provide a way to facilitate visualization of a backup environment, as taught by Spurlock [0005].
Claim 15 recites substantially the same limitations as claim 6, and is rejected for substantially the same reasons.
 
 
 
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mitkar, in view of Karinta et al. (U.S. Pub. No. 2016/0188417, previously cited), hereinafter Karinta.
 
Regarding claim 9, Mitkar teaches all the limitations as set forth in the rejection of claim 8 above. However, Mitkar does not explicitly teach the method of claim 8, wherein, the backup status comprises backup start, backup in progress or backup end.
On the other hand, Karinta teaches wherein, the backup status comprises backup start, backup in progress or backup end. (Karinta, Fig. 8Q and [0317], discloses a reports pane (view) presented by the reports module to generate various reports in the GUI. The reports pane can present the status of all backup jobs, including job status, start time, end time and duration.)
Mitkar, [0110]-[0111], discloses a graphical user interface (GUI) through which users and system processes can retrieve information about the status of information management operations to generate user interface data usable for generating a variety of reports, e.g. backup status reports. The GUI generated reports of Karinta can be the GUI generated reports of Mitkar. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the backup management system of Mitkar to incorporate the teachings of status reports of Karinta because both address the same field of backup management systems and by incorporating Karinta into the Mitkar provides the backup management system with backup status reports comprising backup start, backup in progress or backup end.
One of ordinary skill in the art would be motivated to do so as to provide a way to better manage storage services, as taught by Karinta [0006].
Claim 18 recites substantially the same limitations as claim 9, and is rejected for substantially the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Primary Examiner, Art Unit 2165